Name: Commission Regulation (EC) No 2601/97 of 17 December 1997 establishing, pursuant to Article 30 of Council Regulation (EEC) No 404/93, a reserve for 1998 to resolve cases of hardship
 Type: Regulation
 Subject Matter: plant product;  trade policy;  agricultural policy;  tariff policy;  international trade
 Date Published: nan

 23 . 12 . 97 I EN 1 Official Journal of the European Communities L 351 / 19 COMMISSION REGULATION (EC) No 2601/97 of 17 December 1997 establishing, pursuant to Article 30 of Council Regulation (EEC) No 404/93 , a reserve for 1998 to resolve cases of hardship the Court of Justice , a reserve to be counted subsequently against the size of the tariff quota for imports of third ­ country and non-traditional ACP bananas available pursuant to Article 18 of Regulation (EEC) No 404/93 should be created for 1998 ; whereas a reserve of 20 000 tonnes is justified in view of the applications submitted to the Commission ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 18 and 30 thereof, Whereas, in its judgement of 26 November 1996 in case C 68/95, the Court of Justice ruled that 'Article 30 of Regulation (EEC) No 404/93 authorizes and, depending on the circumstances, requires the Commission to lay down rules catering for cases of hardship arising from the fact that importers of third-country bananas or non-tradi ­ tional ACP bananas meet difficulties threatening their existence when an exceptionally low quota has been allowed to them on the basis of the reference years to be taken into consideration under Article 19 (2) of that Regulation , where those difficulties are inherent in the transition from the national arrangements existing before the entry into force of the Regulation to the common organization of the market and are not caused by a lack of care on the part of the traders concerned'; Whereas , as a result of this ruling, a number of traders, invoking cases of hardship, have submitted to the Commission applications for additional allocations ; whereas to respond positively to the applications which appear justified in the light of the principles set down by HAS ADOPTED THIS REGULATION : Article 1 A reserve of 20 000 tonnes is hereby established to allow the adoption of specific measures pursuant to Article 30 of Regulation (EEC) No 404/93 to resolve cases of hard ­ ship suffered by some traders as a result of the entry into force of the common organization of the market in bananas . The reserve shall be counted against the tariff quota for imports of third-country and non-traditional ACP bananas available for 1998 , pursuant to Article 18 of the above Regulation . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 47, 25 . 2. 1993, p . 1 . 2 OJ L 349 , 31 . 12 . 1994, p . 105 .